Citation Nr: 0935847	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  97-27 066A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (T/R).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from March 1953 to April 1955.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 1997 rating action that denied a T/R.  

By decision of May 2001, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.  

In December 2003, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of the hearing is of record.

By decisions of June 2004 and November 2005, the Board again 
remanded the T/R issue to the RO for further development of 
the evidence and for due process development.

In October 2006, the undersigned VLJ granted the veteran's 
representative's September 2006 motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c).
  
By decision of November 2006, the Board denied a T/R.  The 
Veteran appealed the denial to the U.S. Court of Appeals for 
Veterans Claims (Court).  By August 2008 Order, the Court 
vacated the Board's November 2006 decision and remanded the 
matter to the Board for compliance with the instructions 
contained in an August 2008 Joint Motion for Remand of the 
Appellant and the VA Secretary.

For the reasons expressed below, the matter on appeal is 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.



REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)), the Board finds 
that all notice and development action needed to render a 
fair decision on the claim on appeal has not been 
accomplished.

In March 2009, the Veteran claimed an increased rating for 
his service-connected asbestos-related pleural plaques.  
Inasmuch as a T/R is based on consideration of all of a 
veteran's service-connected disabilities, the Board finds 
that the claim for an increased rating is inextricably-
intertwined with the pending T/R claim, and must be 
adjudicated by the RO prior to an appellate decision on the 
T/R issue on appeal.

Moreover, the record is unclear as to whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to prevent him from securing and following any 
substantially-gainful employment.  Where the record does not 
adequately reveal the current state of disability, the 
fulfillment of the duty to assist includes providing a 
thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is 
required to schedule an examination whenever evidence 
indicates that there has been a material change in disability 
or that the current rating may be incorrect.  38 C.F.R. 
§ 3.327(a) (2007); see Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Inadequate medical evaluation 
frustrates judicial review.  Hicks v. Brown,  8 Vet. 
App. 417, 422 (1995).  

In this case, the Board notes that the Veteran was recently 
afforded a VA respiratory examination at the VA Medical 
Center (VAMC) in West Palm Beach, Florida in April 2009.  
However, the claims folder was not furnished to the examining 
physician (P. G., M.D.) prior to the examination, nor was she 
requested to render an opinion as to the effect of the 
veteran's service-connected disabilities on his 
employability.  The Board notes that the Veteran is service 
connected for asbestos-related pleural plaques, bilateral 
hearing loss, tinnitus, disfiguring scars of the right 
forehead and bridge of the nose, and a left thumb scar, and 
that he has coronary artery disease (CAD) for which he is not 
service connected, and the record is unclear as to the degree 
to which the non-service-connected CAD also impairs his 
employability.  The Board also notes that 38 C.F.R. § 4.19 
(2008) provides that age may not be considered as a factor in 
evaluating service-connected disability; and unemployability, 
in service-connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
T/R.    

The Board finds that due process of law requires that the T/R 
issue be remanded to the RO and returned to the same VA 
physician (Dr. P. G.) who examined the Veteran in April 2009, 
if available, for a supplemental opinion as to whether the 
veteran's service-connected disabilities alone render him 
unemployable, together with the complete rationale for all 
comments and opinions expressed, to include the degree of any 
contributory effects of non-service-connected CAD (such as 
shortness of breath) on his employability.  In this regard, 
the Board notes that a new VA examination of the Veteran is 
not necessary, unless either Dr. P. G. is unavailable or 
unable to furnish the requested supplemental medical 
information without additional examination of the Veteran.  

The Veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, shall result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for any scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should return the claims 
folder to Dr. P. G. at the West Palm 
Beach, Florida VAMC for detailed medical 
statements to supplement her prior April 
2009 respiratory examination report of 
the Veteran.

Dr. P. G. should review the claims 
folder, to include her prior April 2009 
examination report of the Veteran and all 
other evidence contained therein, and 
render an opinion for the record as to 
whether the veteran's service-connected 
respiratory, audiological, and scar 
disabilities alone render him unable to 
obtain or retain substantially-gainful 
employment.  In reaching her conclusion, 
the doctor should address any disabling 
effects of the veteran's CAD such as 
shortness of breath, and attempt to 
distinguish the disabling effects of this 
non-service-connected disability upon his 
employability from his service-connected 
ones.  If the disabling effects upon 
employability of the non-service-
connected CAD cannot be distinguished 
from those of the service-connected 
asbestos-related pleural plaques, she 
should so state for the record.  The 
physician is reminded that pertinent VA 
regulations provide that age may not be 
considered as a factor in evaluating 
service-connected disability; and 
unemployability, in service-connected 
claims, associated with advancing age or 
intercurrent disability, may not be used 
as a basis for a total disability rating.  

The physician should set forth the 
complete rationale for all comments and 
opinions expressed in a printed 
(typewritten) report.  

If Dr. P. G. is unavailable or unable to 
furnish the requested supplemental 
medical information without additional 
examination of the Veteran, the RO should 
schedule the Veteran for an appropriate 
examination to obtain the requested 
additional medical information.

2.  If the Veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate. 

3.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should (a) first, adjudicate the      
new claim for an increased rating for 
asbestos-related pleural plaques; and (b) 
second, readjudicate the claim for a T/R 
on appeal based on consideration of all 
of the veteran's service-connected 
disabilities in light of all pertinent 
evidence and legal authority.

5.  If the T/R benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

